Title: From Benjamin Franklin to Francis Dana, 2 March 1781
From: Franklin, Benjamin
To: Dana, Francis M.


Sir,
Passy, March 2. 1781.
Inclos’d I send you M. Lovell’s Cypher which you desir’d. The following is a Copy of a Paragraph of his Letter in which he has made Use of it. If you can find the Key & decypher it, I shall be glad, having myself try’d in vain.
“Our Affairs at the Southward are to be judged of by the Gazettes. We 11.14.8. 12.1.3. 27.13.11.17.6. We have a very good Prospect that the late War between 36.18.23.3.4.13.6.14.24. 18.13.16.26.4.23.3.4. is the last that will spring up between those Tribes. They have convinced each other by every Skirmish that they ought to be in perpetual Amity on the Ground of reciprocal Benefits.”
With great Esteem I have the honour to be Sir, Your most obedient and most humble Servant.
B Franklin
Honble. Francis Dana Esqr.
 
Addressed: A Monsieur / Monsieur Dana / Hotel de Valois / rue de Richelieu./.
Endorsed: Dr. Franklin’s Letter with Cyphers— March 2d. 1781
